 

 

EXHIBIT 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 22,
2005 by and between Marsh & McLennan Companies, Inc., a Delaware corporation
(together with any successor thereto, the “Company”), and Sandra S. Wijnberg
(“Executive”).

WITNESSETH:

WHEREAS, Executive commenced employment with the Company on January 3, 2000;

WHEREAS, the Company desires to continue to employ and secure the exclusive
services of Executive on the terms and conditions set forth in this Agreement;
and

WHEREAS, Executive desires to accept such employment on such terms and
conditions.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

1.          Agreement to Employ. Upon the terms and subject to the conditions of
this Agreement, the Company hereby agrees to continue to employ Executive, and
Executive hereby accepts such continued employment with the Company.

2.          Term; Position and Responsibilities.

(a)        Term of Employment. The Company shall continue to employ Executive on
the terms and subject to the conditions of this Agreement from the date first
written above until such time as the parties agree to amend or terminate this
Agreement; provided that if either party desires to terminate this Agreement, it
or she shall give the other party at least 30 days’ written notice prior to the
proposed effective date of such termination, other than in the case of
Executive’s death, her termination of employment as a result of her Disability
(as defined below in Section 8(a)), her termination of employment for Cause (as
defined below in Section 8(b)) or her resignation for Good Reason (as defined
below in Section 8(d)). The period during which Executive is employed by the
Company pursuant to this Agreement shall be referred to as the “Employment
Period.”

(b)        Position, Responsibilities and Reporting. During the Employment
Period, Executive shall continue to serve as Senior Vice President and Chief
Financial Officer of the Company and shall have such duties and responsibilities
as are customarily assigned to individuals serving in such position of a
publicly traded company (including the duties the Executive currently has), and
such other reasonable duties consistent with Executive’s title and position as
specified from time to time by the Chief Executive Officer of the Company and
the Board of Directors (or any committee thereof) of the Company (the Board or
such committee referred to as the “Board”). The Executive shall report directly
to the Chief Executive Officer of

 

 



 

 

the Company. During the Employment Period, Executive shall devote all of her
skill, knowledge, commercial efforts and substantially all of her business time
to the performance of her duties and responsibilities for the Company.
Notwithstanding the foregoing, the Executive shall continue to be permitted to
manage her personal and family financial and legal affairs and to serve on
boards and advisory committees; provided that such activities do not materially
interfere with the performance of the Executive’s duties.

3.          Base Salary. During the Employment Period, the Company shall
continue to pay Executive a base salary (“Base Salary”) at an annualized rate of
at least $700,000, payable in accordance with the Company’s normal payroll
practices. The Base Salary shall be reviewed annually for increase, and once
increased may not be decreased below such increased amount.

 

4.          Retention Bonus. Executive shall be eligible to receive an annual
bonus with respect to each fiscal year ending during the Employment Period,
determined at the discretion of the Compensation Committee of the Board.
Notwithstanding the foregoing, provided that Executive remains employed with the
Company until March 31, 2006 (or Executive’s employment with the Company is
earlier terminated without Cause or she earlier resigns for Good Reason),
Executive shall receive (i) a retention bonus in lieu of the annual bonus in
respect of 2005 equal to at least 125% of the annual bonus paid to Executive in
respect of 2004 and (ii) a retention bonus in lieu of the annual bonus in
respect of the first quarter of 2006 equal to at least 25% of the retention
bonus paid to Executive in respect of 2005 retention (the retention bonuses
referred to herein collectively as the “Retention Bonus”). The Retention Bonus
shall be paid in a cash lump sum as soon as practicable following March 31,
2006.

5.          Equity Compensation. (a) If Executive remains employed with the
Company until March 31, 2006 (or if Executive’s employment with the Company is
earlier terminated without Cause or as a result of her Disability or if she
earlier resigns for Good Reason), (i) restricted stock granted to her in 2000,
2001, 2002 and 2003 shall vest and (ii) a pro rata portion of all other unvested
restricted stock and restricted stock unit awards granted to her shall vest
(based on the number of days employed with the Company during the relevant
vesting period).

(b)        Other than as expressly provided in Section 5(a), Executive’s equity
compensation awards shall continue to be governed by their terms (including,
without limitation, (i) any applicable accelerated vesting provisions to the
extent they are more favorable therein and (ii) the Executive’s continued right
to receive dividends and dividend equivalents on all restricted stock and
restricted stock unit awards).

6.          Employee Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit, fringe and perquisite plans,
practices, programs, policies and arrangements maintained by the Company and as
in effect from time to time in which senior executive officers of the Company
are eligible to participate.

7.          Business Expenses; Etc. (a) The Company shall reimburse Executive
for the travel, entertainment and other business expenses incurred by her in the
performance of her duties under this Agreement, in accordance with the Company’s
policies applicable to senior executive officers of the Company as in effect
from time to time.

 

 

2

 

 



 

 

(b)        During the Employment Period and while potential liability exists
thereafter, the Company shall indemnify and hold the Executive harmless to the
fullest extent permitted by law with respect to her activities on behalf of the
Company (including, without limitation, the advancing of any legal fees and
disbursements incurred by Executive with respect to an indemnifiable matter) and
shall also cover Executive under the Company’s directors’ and officers’
liability insurance on the same basis as other senior executive officers of the
Company.

(c)        The Company shall reimburse Executive for reasonable legal fees
actually incurred in connection with the negotiation and drafting of this
Agreement (including the negotiation and preparation of any term sheet relating
thereto) up to a maximum of $20,000 and with respect to any legal proceedings
initiated in order to enforce any of the Executive’s rights under this Agreement
to the extent Executive is the Prevailing Party (as defined in Section 11(b)).

8.          Termination of Employment.

(a)        Termination Due to Death or Disability. Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability. In the event that Executive’s employment
is terminated due to her death or Disability, the sole termination benefits
payable to or in respect of Executive shall be as provided in Section 8(f). For
purposes of this Agreement, “Disability” shall occur if, by reason of physical
or mental illness or incapacity, Executive is unable to carry out her material
duties pursuant to the terms of this Agreement for more than 180 consecutive
days.

(b)        Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause at any time. In the event of a termination
of Executive’s employment by the Company for Cause, the sole termination
benefits payable to or in respect of Executive shall be as provided in Section
8(f). The Company shall give Executive written notice of a termination for Cause
(the “Cause Notice”) that shall state the particular action(s) or
inaction(s) giving rise to the termination for Cause. No action(s) or
inaction(s) will constitute Cause unless (1) a resolution finding that Cause
exists has been approved by a majority of all of the members of the Board at a
meeting at which Executive is allowed to appear with her legal counsel and
(2) where remedial action is feasible, Executive fails to remedy the
action(s) or inaction(s) within fifteen (15) days after receiving the Cause
Notice. If Executive so effects a cure to the satisfaction of the Board, the
Cause Notice shall be deemed rescinded and of no force or effect. For purposes
of this Agreement, “Cause” shall mean (i) any gross negligence or willful
misconduct of Executive resulting in a material loss to the Company or any of
its subsidiaries, or material damage to the reputation of the Company or any of
its subsidiaries; (ii) any willful refusal by Executive to follow lawful
directives of the Chief Executive Officer or the Board which are consistent with
the scope and nature of Executive’s duties and responsibilities as set forth
herein (other than any such failure resulting from incapacity due to physical or
mental illness); (iii) any material breach by Executive of one or more of the
covenants referred to in Article 9 hereof; (iv) any violation of any statutory
or common law duty of loyalty to the Company or any of its subsidiaries; or (v)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony or
of any crime involving moral turpitude, fraud or embezzlement. For purposes of
this paragraph, no act, or failure to act, on Executive’s part shall be
considered “willful” unless done or omitted to be done, by the Executive not in
good faith and without

 

 

3



 

 

reasonable belief that the Executive’s action or omission was in the best
interests of the Company.

(c)        Termination Without Cause. Executive’s employment may be terminated
by the Company without Cause. In the event of a termination of Executive’s
employment by the Company without Cause, the sole termination benefits payable
to or in respect of Executive shall be as provided in Section 8(f).

(d)        Termination by Executive. Executive may resign from her employment
for any reason, including for Good Reason. In the event of Executive’s
resignation other than for Good Reason, the sole termination benefits payable to
or in respect of Executive shall be as provided in Section 8(f) and in the event
of Executive’s resignation for Good Reason, no termination benefits shall be
payable to or in respect of Executive, except as provided in Section 8(f). For
purposes of this Agreement, Executive may resign for “Good Reason” within 30
days following the occurrence, without Executive’s consent, of any of the
following events: (i) any adverse change in Executive’s then positions, titles
or reporting obligation, or the diminution of Executive’s then duties,
responsibilities or authority (including, without limitation, as a result of
Executive no longer being the chief financial officer of a public company of
similar size as exists on the date of execution of this Agreement) prior to the
appointment of a successor chief financial officer of the Company; (ii) the
assignment to Executive of duties or responsibilities that are inconsistent with
Executive’s then position; (iii) a relocation of the Company’s principal
executive office to any location outside the New York City metropolitan area or
a relocation of Executive’s office away from the Company’s principal executive
office; (iv) any material breach by the Company of any provision of this
Agreement; including, without limitation, a failure by the Company to comply
with Sections 3, 4, 5, 6 or 7 hereof; or (v) failure of any successor to the
Company (whether direct or indirect and whether by merger, acquisition,
consolidation, asset sale or otherwise) to assume in a writing delivered to
Executive upon the successor becoming such, the obligations of the Company under
this Agreement; provided that if such event is susceptible to cure, Executive
shall give the Company notice of such event and the Company shall have 15 days
after receipt of such notice to cure such event. For purposes of this Agreement,
Executive’s resignation for any reason on or after March 31, 2006 shall be
treated as resignation for Good Reason.

(e)        Notice of Termination; Date of Termination.

(i)         Notice of Termination. Any termination of Executive’s employment by
the Company or by Executive (other than as a result of Executive’s death) shall
be communicated by a written Notice of Termination (as defined below) addressed
to the other party. A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.

(ii)        Date of Termination. The term “Date of Termination” shall mean (i)
if Executive’s employment is terminated by her death, the date of her death and
(ii) if Executive’s

 

 

4

 

 



 

 

employment is terminated for any other reason, the effective date of termination
specified in the Notice of Termination. The Employment Period shall expire on
the Date of Termination.

(f)        Payments Upon Certain Terminations.

(i)        In the event of a termination of Executive’s employment by the
Company without Cause or by Executive’s resignation for Good Reason during the
Employment Period, the Company shall pay to Executive, within 15 days of the
Date of Termination (or at such time as required under the applicable employee
benefit plan or arrangement), her (w) Base Salary through the Date of
Termination, to the extent not previously paid, (x) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Termination that are subject to reimbursement pursuant to Section 7(a), (y)
payment for vacation time accrued as of the Date of Termination but unused and
(z) any other amount or benefit due under an employee benefit plan or
arrangement maintained or provided by the Company; including the benefits and
payments described in the second sentence of Section 8(j) (such amounts under
clauses (w), (x), (y) and (z), collectively the “Accrued Obligations”). In
addition, in the event of any such termination of Executive’s employment, she
shall be entitled to and the Company shall provide the following payments and
benefits:

(A)       a lump-sum amount in cash equal to 100% of Executive’s Base Salary,
paid within 15 days after termination;

(B)       to the extent not yet paid, any annual bonus earned after calendar
year 2005 for the calendar year that preceded the time of the termination during
all of which Executive was employed by the Company;

(C)       full vesting of Executive’s unvested accrued benefit under any
non-qualified deferred compensation arrangement;

(D)       the accelerated vesting of Executive’s equity compensation awards, as
provided in Section 5(a), and the continued allocation of all dividends and
dividend equivalents with respect to such awards prior to the actual
distribution of the underlying shares to the Executive;

(E)       continuation of group medical benefit coverage as provided under COBRA
(or substantially equivalent alternative coverage) for a period of 24 months
after Executive’s termination of employment; provided that the Company shall
continue to pay, or reimburse Executive for, the Company’s cost (as if Executive
were an active employee of the Company) (the “Medical Benefit”);

(F)        a lump sum amount of any Retention Bonus (to the extent not
previously paid), paid within 15 days after termination; and

(G)       reimbursement for the cost of financial planning and tax preparation
services incurred by the Executive during the one year period after termination
pursuant to the Company’s program made available to similarly situated
executives.

 

 

5

 

 



 

 

(ii)        If Executive dies, the Company terminates Executive’s employment for
Cause or as a result of her Disability or Executive resigns without Good Reason,
in each case during the Employment Period, the Company shall pay to Executive
the Accrued Obligations. In addition, if Executive’s employment terminates as a
result of her Disability during the Employment Period, Executive shall be
entitled to the following benefits as soon as reasonably practicable:

(A)       the accelerated vesting of Executive’s equity compensation awards, as
provided in Section 5(a), and the continued allocation of all dividends and
dividend equivalents with respect to such awards prior to the actual
distribution of the underlying shares to the Executive;

(B)       the Medical Benefit; and

(C)       For 2 years following the Date of Termination, life insurance coverage
at a level commensurate with other former senior executive officers of the
Company participating in such plan.

(iii)      Except as specifically set forth in this Section 8(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its affiliates.

(g)       Resignation upon Termination. Effective as of any Date of Termination
under this Section 8 or otherwise as of the date of Executive’s termination of
employment with the Company, Executive shall resign, in writing, from all Board
memberships and other positions then held by her, or to which she has been
appointed, designated or nominated, with the Company and its affiliates.

(h)       Mitigation. Executive shall have no obligation to mitigate the costs
to the Company under Section 8(f), nor shall any payments or benefits from the
Company to Executive under Section 8(f) be subject to offset.

(i)        Release. Notwithstanding the foregoing, the payments and benefits
provided under Section 8(f)(i) or 8(f)(ii) (other than if Executive dies) shall
be subject to Executive’s execution and delivery to the Company of a Release (in
the form attached hereto as Exhibit A) and the expiration of the revocation
period relating to such Release.

(j)        Other Payments/Benefits. The payments and benefits provided in this
Agreement are in lieu of and not in addition to any other payments or benefits
to which Executive may otherwise be entitled under any severance plan of the
Company. Without limiting the foregoing, upon the Executive’s termination of
employment for any reason, the Executive shall be entitled to all payments and
benefits (if any) payable under any other agreement or arrangement entered into
by the Executive and the Company, subject to, and in accordance with, the terms
of the applicable agreement or arrangement.

9.         Covenants.

(a)       Non-solicitation During Executive’s employment with the Company and
during the one year period following termination of the Executive’s employment
with the

 

 

6

 

 



 

 

Company for any reason, Executive shall not, directly or indirectly, whether on
behalf of herself or any other person or entity (x) solicit any customer or
client of the Company or any subsidiary with respect to any activity that is
competitive with any business of the Company or any subsidiary conducted by the
Company or such subsidiary as of the date of the termination of the Executive’s
employment or (y) solicit or employ any employee of the Company or any
subsidiary for the purpose of causing such employee to terminate his or her
employment with the Company or such subsidiary; provided, however, the parties
hereto agree that the mere performance of duties for another entity that are
typically performed by a chief financial officer shall not be considered to be
“solicitation” of customers or clients under this Section 9(a), and provided
further, however, that if Executive requests in writing, prior to any
solicitation of a particular customer or client, that the Company waive Section
9(a)(x) with respect to such customer or client, and the Company determines in
its reasonable discretion that it would be reasonable to grant such waiver, then
the Company shall grant such waiver.

(b)     Confidentiality. At all times prior to and following Executive’s
termination of employment, Executive shall not disclose to anyone or make use of
any trade secret or proprietary or confidential information of the Company,
including such trade secret or proprietary or confidential information of any
customer or client or other entity to which the Company owes an obligation not
to disclose such information, which Executive acquires during Executive’s
employment with the Company, including but not limited to records kept in the
ordinary course of business except:

 

(i)

As such disclosure or use may be required or appropriate in connection with
Executive’s work as an employee of the Company;

 

(ii)

When required to do so by a court of law, by an arbitrator, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information;

 

(iii)

As to such confidential information that becomes generally known to the public
or trade without Executive’s violation of this Section 9(b); or

 

(iv)

To Executive’s spouse, the Executive’s personal tax and financial advisors as
reasonably necessary or appropriate to advance Executive’s tax, financial and
other personal planning and/or legal advisor (each and “Exempt Person”),
provided, however, that any disclosure or use of any trade secret or proprietary
or confidential information of the Company by an Exempt Person shall be deemed
to be a breach of this Section 9(b) by Executive.

 

(c)     Reasonableness of Covenants. Executive acknowledges and agrees that the
covenants contained in Sections 9(a) and (b) hereof are reasonable and necessary
to protect the Company’s confidential information and goodwill. Executive
further represents that her

 

 

7

 

 



 

 

experience and capabilities are such that the provisions of Sections 9(a) and
(b) hereof will not prevent her from earning a livelihood.

10.       Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its affiliates, including without limitation, all
materials or documents containing or pertaining to confidential information, all
computers (including laptops), cell phones, keys, PDAs, Blackberries, credit
cards, facsimile machines, televisions, card access to any Company building and
customer lists, computer disks, reports, files, e-mails, work papers, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents. Notwithstanding anything herein to the
contrary, the Executive may retain her rolodex (and similar address and
telephone directories) and compensation related documents (including, without
limitation, the Executive’s employment agreement and benefit and compensation
plans in which the Executive was eligible to participate).

11.        Miscellaneous.

(a)        Binding Effect; Assignment. This Agreement shall be binding on and
inure to the benefit of the Company and its successors and permitted assigns.
This Agreement shall also be binding on and inure to the benefit of Executive
and her heirs, executors, administrators and legal representatives. This
Agreement shall not be assignable by any party hereto without the prior written
consent of the other parties hereto; provided, however, that the Company may
effect such an assignment without prior written approval of Executive upon the
transfer of all or substantially all of its business and/or assets (by whatever
means).

(b)        Arbitration. Any dispute or controversy arising from or relating to
this Agreement and/or Executive’s employment or relationship with the Company
shall be resolved by binding arbitration, to be held in New York City or in any
other location mutually agreed to by the Company and Executive in accordance
with the rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Executive and the Company agree that, in the event a
dispute arises that concerns this Agreement, if Executive is the Prevailing
Party, Executive shall be entitled to recover all of her reasonable fees and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred in connection with the dispute. A Prevailing Party is one who
is successful on any significant substantive issue in the action and achieves
either a judgment in such party’s favor or some other affirmative recovery.

(c)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflicts of laws.

 

 

8

 

 



 

 

(d)        Taxes.

(i)         The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

(ii)        Notwithstanding any provision of this Agreement to the contrary, if
at the time of Executive’s termination of employment with the Company, she is a
“specified employee” as defined in Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), no payment or benefit will be provided
under this Agreement until the earliest of (A) the date which is 6 months after
her termination of employment for any reason, other than death or “disability”
(as such term is used in Section 409A(a)(2)(C) of the Code), (B) the date of her
death or “disability” (as such term is used in Section 409A(a)(2)(C) of the
Code) or (C) the effective date of a “change in the ownership or effective
control” of the Company (as such term is used in Section 409A(a)(2)(A)(v) of the
Code). The first sentence of this Section 11(d)(ii) shall only apply to the
extent required to avoid Executive’s incurrence of any additional tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of this Agreement (or of
any award of compensation, including equity compensation) would cause Executive
to incur any additional tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder, the Company shall
reform such provision; provided that the Company shall: (i) maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A of the Code and (ii) notify and
consult with the Executive regarding such amendments or modifications prior to
the effective date of any such change.

(e)      Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Compensation Committee of the Board or a person authorized thereby and is
agreed to in writing by Executive. No waiver by any party hereto at any time of
any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions.

(f)         Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.

(g)        Notices. Any notice or other communication required or permitted to
be delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

 

 

9

 

 



 

 

If to the Company, to it at:

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036-2774

Attention: General Counsel

Telephone: 212-345-1071

Facsimile: 212-345-1074

(B)         if to Executive, to her residential address as currently on file
with the Company.

(h)       Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

(i)        Headings. The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.

(j)        Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to term sheets and
summaries of proposed terms) and all prior promises, representations,
understandings, arrangements and agreements (except for any equity award
agreements and agreements concerning deferred compensation) relating to such
subject matter (including but not limited to those made to or with Executive by
any other person and those contained in any prior employment, consulting or
similar agreement entered into by Executive and the Company or any predecessor
or affiliate) are superseded by this Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set her hand, in each
case effective as of the date first above written.

MARSH & MCLENNAN COMPANIES, INC.

 

By: /s/ Michael G. Cherkasky                             

                            

Name: Michael G. Cherkasky

Title: Chief Executive Officer & President

Executive:

/s/ Sandra S. Wijnberg                                  

 



 

 

10

 

 



 

 

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

1.          For valuable consideration, the adequacy of which is hereby
acknowledged, the undersigned (“Executive”), on her own behalf and on behalf of
her heirs, executors, administrators, successors, representatives and assigns,
does herein knowingly and voluntarily unconditionally release, waive, and fully
discharge Marsh & McLennan Companies, Inc. and its subsidiaries (including
successors and assigns thereof) (collectively, the “Company”), and all of their
respective past, present and future employees, officers, directors, agents,
affiliates, parents, predecessors, administrators, representatives, attorneys,
and shareholders, and employee benefit plans, from any and all legal claims,
liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release: (i) any rights or claims that
Executive may have which arise after the date of this General Release; including
the right to enforce the terms of the Employment Agreement, (ii) Executive’s
eligibility for indemnification or coverage under any insurance policy, (iii)
any right that Executive may have to assert an affirmative defense to a claim by
the Company (or any other entity that is released by this release of claims) or
(iv) any rights to post-termination health-continuation insurance benefits
required by state or Federal law or any right Executive may have to other vested
benefits.

2.          Executive intends this General Release to be binding on her
successors, and Executive specifically agrees not to file or continue any claim
in respect of matters covered by Section 1,

 

 

11



 

 

above. Executive further agrees never to institute any suit, complaint,
proceeding, grievance or action of any kind at law, in equity, or otherwise in
any court of the United States or in any state, or in any administrative agency
of the United States or any state, county or municipality, or before any other
tribunal, public or private, against Company arising from or relating to her
employment with or her termination of employment from Company and/or any other
occurrences to the date of this General Release, other than a claim challenging
the validity of this General Release under the ADEA or respecting any matters
not covered by this General Release.

3.         Executive is further waiving her right to receive money or other
relief in any action instituted by her or on her behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or her right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive her rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in her favor at the time of executing this General Release,
which if known to her must have materially affected her settlement with Company.

4.          Executive agrees that Executive shall not be eligible and shall not
seek or apply for reinstatement or re-employment with Company and agrees that
any application for re-employment may be rejected without explanation or
liability pursuant to this provision.

5.          In further consideration of the promises made by Company in this
General Release, Executive specifically waives and releases Company from all
claims Executive may have as of the date of this General Release, whether known
or unknown, arising under the ADEA. Executive further agrees that:

(a)

  Executive’s waiver of rights under this General Release is knowing and
  voluntary and in compliance with the Older Workers Benefit Protection Act of
  1990 (“OWBPA”);

(b)

  Executive understands the terms of this General Release;

(c)

The consideration offered by Company under the employment agreement dated as of
the 22nd day of August, 2005 by and between the Company and Executive (the
“Employment Agreement”), including Sections 4, 5 and 8 of the Employment
Agreement, in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and did not sign the Release;

(d)

Company is hereby advising Executive in writing to consult with an attorney
prior to executing this General Release;

(e)

Company is giving Executive a period of twenty-one (21) days within which to
consider this General Release;

 

 

12



 

 

(f)

Following Executive’s execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by Company prior to the revocation deadline
will not be effective; and

(g)

This General Release and all payments and benefits otherwise payable under the
Employment Agreement (other than the Accrued Obligations) shall be void and of
no force and effect if Executive chooses to so revoke, and if Executive chooses
not to so revoke, this General Release shall then become effective and
enforceable.

6.          This General Release does not waive rights or claims that may arise
under the ADEA after the date Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2,
above, does not apply to claims under the ADEA that challenge the validity of
this General Release.

7.          To revoke this General Release, Executive must send a written
statement of revocation to:

Marsh & McLennan Companies, Inc.

[Address]

 

[City, State Zip Code]

 

Attn: ______________________

 

 

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8.          This General Release shall be governed by the internal laws (and not
the choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. 




Date:                                       




                                    
Sandra S. Wijnberg

 

 

 

 

13

 

 

 

 